Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 01/13/2021.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, John W. Fitzpatrick (Reg. No. 41,018), and examiner arranged a telephone interview on February 2, 2021 and the interview agenda was to reach an agreement of allowance of claims with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:
1. (Currently Amended) A system for utilizing setting information, comprising: a first electronic device and a second electronic device communicably connected to an information processing apparatus via a network, wherein the first electronic device includes first circuitry configured to: obtain, from a first memory, setting information relating to setting of the first electronic device; accept selection of a saving destination of the setting information
wherein the saving destination is the information processing apparatus or a portable storage medium, 2Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 wherein the encryption method for encrypting the setting information by the first circuitry differs based on whether the saving destination is the information processing apparatus or the portable storage medium, and wherein the decryption method for decrypting the setting information by the second circuitry varies in strength based on whether the saving destination is the information processing apparatus or the portable storage medium
and wherein the second electronic device includes second circuitry configured to: obtain the encrypted setting information from the saving destination; accept selection of the saving destination of the encrypted setting information; decrypt the encrypted setting information in a decryption method corresponding to the encryption method determined in accordance with the saving destination; and store the decrypted setting information in a second memory of the second electronic device and update operational settings of the second electronic device according to the stored decrypted setting information.  
2. (Cancelled).  
3. (Original) The system according to claim 1, wherein the first circuitry changes, in accordance with the saving destination, a number of times that the setting information is encrypted, and wherein the second circuitry changes, in accordance with the saving destination, a number of times that the setting information is decrypted.  
4. (Original) The system according to claim [2] 1, wherein, when the saving destination is the information processing apparatus, the first circuitry encrypts a first setting item of the setting information using a first encryption key while not encrypting other setting items of the setting information other than the first setting item, the first setting item being one or more of the setting information, and transmits the setting information including the first setting item encrypted using the first encryption key to the information processing apparatus, and wherein, when the saving destination is the portable storage medium, the first circuitry encrypts the first setting item using the first encryption key, 3Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 encrypts, using a second encryption key, an entirety of the setting information including the first setting item encrypted using the first encryption key, and writes the setting information encrypted using the second encryption key on the portable storage medium.  
5. (Original) The system according to claim 4, wherein, when the saving destination is the information processing apparatus, the second circuitry decrypts, using the first encryption key, the first setting item of the setting information obtained from the information processing apparatus, and wherein, when the saving destination is the portable storage medium, the second circuitry decrypts, using the second encryption key, the entirety of the setting 
6. (Original) The system according to claim 4, wherein, when the accepted saving destination is the information processing apparatus, the first circuitry accepts entry of the first encryption key, and wherein, when the accepted saving destination is the portable storage medium, the first circuitry accepts entry of the first encryption key and the second encryption key.  
7. (Original) The system according to claim 5, 4Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 wherein, when the accepted saving destination is the information processing apparatus, the second circuitry accepts entry of the first encryption key, and wherein, when the accepted saving destination is the portable storage medium, the second circuitry accepts entry of the first encryption key and the second encryption key.  
8. (Original) The system according to claim 4, wherein, when the accepted saving destination is the portable storage medium, the first circuitry of the first electronic device generates the first encryption key and the second encryption key, generates first encryption key generating information based on the first encryption key, and generates second encryption key generating information based on the second encryption key, transmits identification information of the first electronic device to the information processing apparatus, and stores, in the portable storage medium, the first encryption key generating information and the second encryption key generating information each generated by the first electronic device and the identification information of the first electronic device, and wherein, when the accepted saving destination is the portable storage medium, the second circuitry of the second electronic device transmits, to the information processing apparatus, the identification information of the first electronic device stored in the portable storage medium, receives, from the information processing apparatus, first encryption key generating information and second encryption key generating information, each of which is generated by the information processing apparatus based on the identification information of the first electronic device, 5Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 generates the first encryption key, based on the first encryption key generating information generated by the first electronic device and the first encryption key generating information generated by the information processing apparatus, and generates the second encryption key, based on the second encryption key generating information generated by the first electronic device and the second encryption key generating information generated by the information processing apparatus.  
9. (Original) The system according to claim 4 further comprising a terminal configured to communicate with the information processing apparatus, wherein the terminal includes third circuitry configured to: accept entry of a setting value of a second setting item of the setting information and a third encryption key, the second setting item being one or more items of the setting information different from the first setting item; encrypt the setting value of the second setting item using the third encryption key; and transmit, to the information processing 
10. (Original) The system according to claim 9, wherein the information processing apparatus stores information indicating a number of times that the setting value has been encrypted using the third encryption key and transmits, to the second electronic device, the setting value of the first setting item encrypted using the first encryption key and the setting value of the second setting item encrypted using the third encryption key, together with the setting information and the information indicating the number of times, and wherein the second circuitry of the as many times as the number of times, decrypts, using the first encryption key, the setting value of the first setting item encrypted using the first encryption key, decrypts, using the third encryption key, the setting value of the second setting item encrypted using the third encryption key, and integrates the setting value decrypted using the first encryption key and the setting value decrypted using the third encryption key into the setting information.  
11. (Currently Amended) A method for utilizing setting information, performed by a system including a first electronic device and a second electronic device communicably connected to an information processing apparatus via a network, the method comprising: with the first electronic device, obtaining, from a first memory, setting information relating to setting of the first electronic device; 7Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 with the first electronic device, accepting selection of a saving destination of the setting information the 
wherein the saving destination is the information processing apparatus or a portable storage medium, wherein the encryption method for encrypting the setting information by the first electronic device differs based on whether the saving destination is the information processing apparatus or the portable storage medium, and 8Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 wherein the decryption method for decrypting the setting information by the second electronic device varies in strength based on whether the saving destination is the information processing apparatus or the portable storage medium
obtaining the encrypted setting information from the saving destination; with the second electronic device, accepting selection of the saving destination of the encrypted setting 
12. (Cancelled).  
13. (Original) The method according to claim 11, further comprising: with the first electronic device, changing a number of times that the setting information is encrypted in accordance with the saving destination; and with the second electronic device, changing a number of times that the setting information is decrypted in accordance with the saving destination.  
14. (Original) The method according to claim [12] 11, wherein, when the saving destination is the information processing apparatus, the step of encrypting using the first electronic device includes: encrypting a first setting item of the setting information using a first encryption key while not encrypting other setting items of the setting information other than the first setting item, the first setting item being one or more of the setting information, and the step of storing using the first electronic device includes: transmitting the setting information including the first setting item encrypted using the first encryption key to the information processing apparatus, and wherein, when the saving destination is the portable storage medium, the step of encrypting using the first electronic device includes: encrypting the first setting item using the first encryption key; and encrypting, using a second encryption key, an entirety of the setting information including the first setting item encrypted using the first encryption key; and 9Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 the step of storing using the first electronic device includes: writing the setting information encrypted using the second encryption key on the portable storage medium.  
15. (Original) The method according to claim 14, wherein, when the saving destination is the information processing apparatus, the step of decrypting using the second electronic device includes: decrypting, using the first encryption key, the first setting item of the setting information obtained from the information processing apparatus, and wherein, when the saving destination is the portable storage medium, the step of decrypting using the second electronic device includes: decrypting, using the second encryption key, the entirety of the setting information obtained from the portable storage medium; and decrypting, using the first encryption key, the first setting item of the setting information.  
16. (Original) The method according to claim 14, wherein, when the accepted saving destination is the information processing apparatus, the method further comprising accepting entry of the first encryption key at the first electronic device, and wherein, when the accepted saving destination is the portable storage medium, the method further comprising accepting entry of the first encryption key and the second encryption key at the first electronic device.  

18. (Original) The method according to claim 14, wherein, when the accepted saving destination is the portable storage medium, the method performed by the first electronic device further comprises: generating the first encryption key and the second encryption key; generating first encryption key generating information based on the first encryption key; generating second encryption key generating information based on the second encryption key; transmitting identification information of the first electronic device to the information processing apparatus; and storing, in the portable storage medium, the first encryption key generating information and the second encryption key generating information each generated by the first electronic device and the identification information of the first electronic device, and wherein, when the accepted saving destination is the portable storage medium, the method performed by the second electronic device further comprises: transmitting, to the information processing apparatus, the identification information of the first electronic device stored in the portable storage medium; 11Atty. Dkt. No. 6150-001312-US U.S. Application No. 15/994,053 receiving, from the information processing apparatus, first encryption key generating information and second encryption key generating information, each of which is generated by the information processing apparatus based on the identification information of the first electronic device; generating the first encryption key, based on the first encryption key generating information generated by the first electronic device and the first encryption key generating information generated by the information processing apparatus; and generating the second encryption key, based on the second encryption key generating information generated by the first electronic device and the second encryption key generating information generated by the information processing apparatus.  
19. (Original) The method according to claim 14, further comprising: with a terminal communicable with the information processing apparatus, accepting entry of a setting value of a second setting item of the setting information and a third encryption key, the second setting item being one or more items of the setting information different from the first setting item; with the terminal, encrypting the setting value of the second setting item using the third encryption key; transmitting, from the terminal to the information processing apparatus, the encrypted setting value of the second setting item; with the information processing apparatus, storing the setting value of the first setting item encrypted using the first encryption key together with the setting value of the second setting item encrypted using the third encryption 
20. (Original) The method according to claim 19, further comprising: with the information processing apparatus, storing information indicating a number of times that the setting value has been encrypted using the third encryption key; transmitting, from the information processing apparatus to the second electronic device, the setting value of the first setting item encrypted using the first encryption key and the setting value of the second setting item encrypted using the third encryption key, together with the setting information and the information indicating the number of times; with the second electronic device, accepting entry of the first encryption key and the third encryption key as many times as the number of times; with the second electronic device, decrypting, using the first encryption key, the setting value of the first setting item encrypted using the first encryption key; with the second electronic device, decrypting, using the third encryption key, the setting value of the second setting item encrypted using the third encryption key; and with the second electronic device, integrating the setting value decrypted using the first encryption key and the setting value decrypted using the third encryption key into the setting information.  
21. (Previously Presented) The system according to claim 1, wherein the first electronic device and the second electronic device are multifunction printers.

Allowable Subject Matter


2.	Claims 1, 3-11, and 13-21 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 01/13/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1, 3-11, and 13-21 are not alluded to in the art of Okada. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the teaching of Okada does not teach or suggest "encrypting the setting information in an encryption 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and 
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1, 3-11, and 13-21 are patentable.
7.	Claims 2, and 12 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436